755 N.W.2d 624 (2008)
Marjorie STOUGH, Plaintiff-Appellant,
v.
JETT SETT MANAGEMENT SERVICES, L.L.C., Vianne Floyd, and General Motors Corporation, Defendants-Appellees.
Marjorie Stough, Plaintiff-Appellant,
v.
General Motors Corporation, Defendant-Appellee.
Docket Nos. 136374, 136375. COA Nos. 274167, 275441.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the application for leave to appeal the March 25, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we *625 are not persuaded that the questions presented should be reviewed by this Court.